Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-21 are active in this application.
Examiner's Note
The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


2.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller (US 2020/0162266).
Regarding claim 1, Miller discloses a system for document lineage tracking (Figures 1 and 2) comprising: 	
an electronic computing device having memory for electronic data storage including a file system wherein at least one document having content is stored (Figure 2 and [0058]); 
metadata related to said at least one document having one or more data fields for the assignment of data related to said at least one document (Figure 4 and [0066], [0075], document’s content, fingerprints, edit history, metadata); and 
hash value amendment components (figure 3) comprising: 
a hash value generator for transforming said metadata and document content into a current hash value, said hash value representing the state of a document at a specific time ([0023], [0076], [0081], [0119, fingerprint (hash value) of state of the document is generated) and 
a metadata populator connected to both said hash value generator and metadata through data communication pathways so that said current hash value is written in one or more of said data fields of said metadata ([0023], [0075], [0081], [0113], and [0119]).

Regarding claim 2, Miller discloses wherein said metadata is stored within said file system ([0023], [0075], [0081], [0113], and [0119]).



Regarding claim 4, Miller discloses a database having a database object wherein said metadata is stored (Figure 4, and [0096]).

Regarding claim 5, Miller discloses wherein said database object is a table (Figure 4 and [0096]).

Regarding claim 6, Miller discloses wherein said database is server-based (Figure 2).

Regarding claim 7, Miller discloses wherein said database is cloud-based ([0050], cloud server and [0056]).

Regarding claim 8, Miller discloses wherein said database is a distributed database ([0065]-[0066] and [0076]).

Regarding claim 9, Miller discloses a lineage display component connected to said metadata through a data communication pathway to transform hash values in said metadata into lineage information related to said at least one document ([0065]-[0066] and [0076]).




Regarding claim 11, Miller discloses a data representation storage object connected to said near duplicate analyzer to store data representations ([0004], 0024]-[0025], and [0096]).

Regarding claim 12, Miller discloses a monitoring component operatively connected to said hash value generator controlling when said hash value generator produces said current hash values ([0030], [0038], [0041]).

Regarding claim 13, Miller discloses a method for document lineage tracking, comprising the steps of: 
providing an electronic computing device having an electronic file system within its memory and a hash value generator to produce instructions for a processing unit (Figures 2 and 3); 
identifying a document and associated metadata having data fields (Figure 4 and [0066], [0075], document’s content, fingerprints, edit history, metadata); 
detecting a document action regarding said document with said hash value generator ([0023], [0076], [0081], [0119, fingerprint (hash value) of state of the document is generated); 	reading information from said data fields and content from said document with said hash 
creating a current hash value from said document data fields and content, wherein said current hash value is associated with the state of said document at a specific time ([0023], [0076], [0081], [0119, fingerprint (hash value) of state of the document is generated); and 
writing said current hash value to at least one of said data fields to memorialize said state of said document ([0023], [0075], [0081], [0113], and [0119]).

Regarding claim 14, Miller discloses wherein said metadata comprises a history list for hash values representing prior states of said document; and said method further comprises the step of: appending said current hash value to said history list to track the lineage of previous document states ([0019], [0023], [0073]-[0076]).

Regarding claim 15, Miller discloses wherein said data fields include fields for storage of the first generated hash value for said document, indicating said document's origin, a before hash value, indicating said document's adjacent previous state, and an after hash value, indicating said document's current state ([0024]-[0025], [0090]).

Regarding claim 16, Miller discloses wherein said at least one data field written to includes that for the first generated hash value and the after hash value and said method further comprises the step of: creating said document and associated metadata with blank data fields and an empty history list ([0023]-[0025], [0038], [0062] and [0066]).



Allowable Subject Matter
3.	Claims 18-21 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 
/MERILYN P NGUYEN/Primary Examiner of Art Unit 2153